ACCEPTED
                                                                                           2014-20812
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  8/11/2015 5:23:37 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK


                             NO. 14-15-00643-CV


                               IN THE
                         COURT OF APPEALS
                              FOR THE
                    FOURTEENTH JUDICIAL DISTRICT
                        OF TEXAS AT HOUSTON


                     CHRISTUS HEALTH GULF COAST
                   D/B/A CHRISTUS ST. JOHN HOSPITAL,
                           Defendant-Appellant

                                       V.


                         ALISON DAVIDSON, ET AL
                             Plaintiffs-Appellees


            Appealed from the District Court of Harris County, Texas
                             127th Judicial District
                   Honorable R.K. Sandill, Judge Presiding


                APPELLANT’S DESIGNATION OF COUNSEL


TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW, CHRISTUS HEALTH GULF COAST D[B/A CHRISTUS

ST. JOHN HOSPITAL and designates LaVerne Chang as lead counsel on appeal.

            On July 23, 2015 a Motion for Substitute of Counsel was filed in the

127th Court of Harris County, Texas and granted on July 30, 2015.
      2.    CHRISTUS HEALTH GULF COAST D/B/A CHRISTUS ST. JOHN

HOSPITAL, under Texas Rule of Appellate Procedure 6.1(c), designates LaVerne

Chang as lead counsel for this appeal.

      3.    The necessary information for LaVeme Chang is as follows:

                                LaVerne Chang
                            State Bar No. 00783819
                          Cardwell & Chang, P.LL.C.
                                511 Lovett Blvd.
                             Houston, Texas 77006
                           Telephone: (713) 222-6025
                           Facsimile: (713) 222-0938

      4.    For these reasons, CHRISTUS HEALTH GULF COAST D/B/A

CHRISTUS ST. JOHN HOSPITAL asks the Court to instruct the clerk to change

the record to reflect that LaVeme Chang is lead counsel for CHRISTUS HEALTH

GULF COAST D/B/A CHRISTUS ST. JOHN HOSPITAL in this case on appeal.

                                         Respectfully submitted,

                                         Cardwell &

                                         By:
                                               LaVeme Chang
                                               S.B. No. 00783819
                                               Email: chang@cardwellchang.com
                                               511 Lovett Blvd.
                                               Houston, Texas 77006
                                               Telephone: (713) 222-6025
                                               Facsimile: (713) 222-0938

                                         COUNSEL FOR DEFENDANT
                                         CHRISTUS HEALTH GULF COAST
                                         D/B/A CHRISTUS ST. JOHN HOSPITAL
                        CERTIFICATE OF SERVICE

      I do hereby certify that on this the 11th day of August, 2015, a true and
correct copy of the above and foregoing instrument was forwarded to the following
counsel of record via E-File and Fax:

       E.A. “Trey” Apffel, III                    Matthew B. E. Hughes
           Apffel Law Firm                        Boston & Hughes, PC
          1406-C West Main                    8584 Katy Freeway, Suite 310
      League City, Texas 77573                    Houston, Texas 77024
      Facsimile: (281) 332-7887                 Facsimile: (713) 965-0883
         trey@apffellaw.com                   mhughes @ bostonhughes .com
         tern @ apffellaw.com




                                           LAVERNE CHANG